s pon ote
Ss
oe Claim | B34
é | |
we AY <S
ey “Y ge U.S. Bankruptcy Appellate Panel
LP? OG of the Ninth Circuit
se 125 South Grand Avenue, Pasadena, California 91105
se (626) 229-7220
o

In Re: NORTHWEST TERRITORIAL MINT, LLC BAP No.: WWV-20-1003
Bk. Ct. No.: 16-11767-CMA ADV. NO.:

NOTICE OF TRANSFER OF APPEAL TO DISTRICT COURT

A party to the appeal has timely filed an objection to the disposition of this matter by the Bankruptcy Appellate
Panel. See 28 USC Section 158. Consequently, this appeal is herewith transferred to U.S. District Court.

*Bielise acknowledge receipt of the case file listed above by signing and retuming a copy of this transmittal
form.

Susan M Spraul, BAP Clerk

By: Patti [ppolito, Deputy Clerk
Date: January 16, 2020

Please acknowledge receipt of
the case file listed above.
Dated:

 

Signed:
District Court Deputy.

Assigned District Court No.

 

cc: Bankruptey Court
All Parties

: Re: Proper pole and ons
Please Cor ward to MR Via Onrted States posts |
Senice al store nates cepardiing He
Abale peferamce procacdives . Also include 1A

omeits  haye Sev
-tle above all coritien dowmerits se
+0 Tadeo Alston RS part ok Ye record,

(1)

> Case 16-11767-CMA Doc 2226 - Filed 02/03/20 Ent. 02/03/20 14:20:35 Pg. 1o0f4
Cl aint gay

20-1003

Jodie Hirtler
136 Big Creek Lane
Murphy, NC 28906

 

t+ 45) clea tat pW: Caluery Nes
not glelled his obligations YA AVWereeS ways
vu, tyler ‘nm He hanlleptey of NWT IM, (l6-NTET
Seectelly ho hae been wo peed of vonntvact pear di ng
ry Bullion Soryp lorbrsct for G54 0% Troy

FA Age eer Sihee Prvil, 24, 2016 When L
divected esi you tee -bo. aleliger to me.

 

my prpetty, of inte 4 Hernative. yefrd
my monies ot He Her $o)| warket we
my property 9 net new, uses ne a
and nee wdl be property ot “le mee

- Cnvore®
cle, FPlexe congiaer Whid 45 > ah
on “amt Pt one at He Loll marlet

Case 16-11767-CMA Doc 2226 Filed ooo Ent. 02/03/20 14:20:35 Pg. 2 of 4
dL Male Sw _Oucte. Lo

Cla vit esa

 

 

Ted Sfeles cbllars, of,

— fia tea erie. reborn ete oe

 

 

 

my r ys [CSF | O21. “Troy Ft4 A) a
7 , 5

 

 

 

Ga ek as - 201% w.Gaet hes

 

 

bev] Selling Vay toU5, 1M melole 4 red ce

 

| see dt, Fo20] |

_ Salles my and te a

nee

at TA oO) “dell avs... level Provsand,

 

 

The fecord gibi ' alt.

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

& ~ ee
—— So

 

 

 

 

~ Case 16-11767-CMA Doc 2226 Filed 02/03/20 Ent. 02/03/20 14:20:35 Pg. 3 of 4
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mt ne re we ~ ~ ——
an i et ae ee
pe
po. eevee me whe et
Case 16411767-CMA Doc 2226 Filed 02/03/20 Ent. 02/03/20 14:20:35 Pg. 4 of 4
